237 Ind. 704 (1957)
146 N.E.2d 551
LEE
v.
ALLEN CIRCUIT COURT, SHANNON, JUDGE.
No. 0-474.
Supreme Court of Indiana.
Filed December 20, 1957.
L.C. Lee, pro se.
PER CURIAM
Petitioner herein has filed what he entitles a "Verified Petition for Writ of Certiorari to Run to the Allen County Circuit Court."
From an examination of such petition it appears that petitioner is attempting to have the action of the Allen Circuit Court in *705 denying his petition for writ of error coram nobis reviewed by this court.
The petition herein does not comply with any of the statutes or rules which establish the procedure for prosecuting appeals in this State.
Certiorari may be used in this court in aid of an appeal but not as a substitute therefor. And where no appeal is pending as is the case here, a petition for a writ of certiorari should be denied. First Merchants Nat. Bank v. Crowley (1943), 221 Ind. 682, 50 N.E.2d 918; Davis v. State (1946), 224 Ind. 162, 65 N.E.2d 488.
For the reasons above stated the petition herein is denied.
NOTE.  Reported in 146 N.E.2d 551.